DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance

Claims 1-25 are allowable as amended and argued by the applicant on 02/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Regarding claim 1, the prior art discloses most of the claim invention; however the prior art does not disclose “a method of making a midsole for an article of footwear, the method comprising: generating a warped cubic lattice structure, the warped cubic lattice structure: defining a volume of at least a portion of the midsole, comprising a plurality of cubic lattice cells, and defining a plurality of nodes; populating each cubic lattice cell with one or more partial lattice unit cells, the partial lattice unit cells forming a cell lattice comprising lattice unit cells connected to each other at one or more of the nodes; and forming a three-dimensional mesh, the three-dimensional mesh comprising a plurality of interconnected unit cells, each unit cell comprising a plurality of struts defining a three-dimensional shape corresponding to the shape of a respective lattice unit cell”.

Regarding claim 17, the prior art discloses most of the claim invention; however the prior art does not disclose “a method of making a midsole for an article of footwear, the method comprising: generating a lattice structure, the lattice structure: defining a volume of at least a portion of the midsole, comprising a plurality of lattice cells, and defining a plurality of nodes; populating each lattice cell with one or more partial lattice unit cells, the partial lattice unit cells forming a cell lattice comprising lattice unit cells connected to each other at one or more of the nodes; and forming a three-dimensional mesh comprising a plurality of interconnected unit cells, each unit cell comprising a plurality of struts defining a three-dimensional shape corresponding to the shape of a respective lattice unit cell”.

Regarding claim 20, the prior art discloses most of the claim invention; however the prior art does not disclose “a method of making a midsole for an article of footwear, the method comprising: generating a lattice structure, the lattice structure: defining a volume of at least a portion of the midsole, comprising a plurality of lattice cells, and defining a plurality of nodes; populating each lattice cell with one or more lattice unit cells, the lattice unit cells forming a cell lattice comprising lattice unit cells connected to each other at one or more of the nodes; and forming a three-dimensional mesh, the three-dimensional mesh comprising a plurality of interconnected unit cells, each unit cell comprising a plurality of struts defining a three-dimensional shape corresponding to the shape of a respective lattice unit cell”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732